Mr. Presiding Justice Baker delivered the opinion of the court. The contention of appellee that the bills of lading issued by the Pennsylvania Bailroad Company to it are not parts of the stipulations and were not offered in evidence, is without merit. The stipulations were in writing and in terms state that a copy of the bills of lading are thereto attached marked “Plaintiff’s Exhibit A” and “Plaintiff’s Exhibit B. ” The record states that the stipulations were admitted in evidence and the bills of lading are parts of the stipulation. The contention of the appellant is that the bills of lading constituted contracts between plaintiff and the Pennsylvania Company, that the carrier should not be liable for loss or damage to goods unless a claim therefor in writing was made within thirty days after due time for the delivery thereof, and that under the provisions of the bills of lading the appellant received and carried said goods subject to all the conditions contained in the bills of lading. The bills of lading were not signed by the plaintiff. The statute, section 33, chapter 114, B. S., provides that it shall not be lawful for a carrier “ to limit its common-law liability to safely deliver property at the place to which the same is to be transported by any stipulation or limitation expressed in the receipt given for the safe delivery of such property.” The evidence does not show that the bills of lading constituted contracts between the Pennsylvania Bail-road Company and the plaintiff, by which the common-law liability of the carrier was in any wise limited or restricted. C. & N. W. R. R. Co. v. Simon, 160 Ill. 648. As the bills of lading are not contracts restricting or limiting the common-law liability of the Pennsylvania Bailroad Company, we need not consider the question whether the defendant would be entitled to the benefit of such contracts if they existed, nor the question whether a claim for the wrongful delivery of the goods to a person other than the consignee could be considered a claim for the loss or damage to the goods so wrongfully delivered. The goods were addressed and consigned to the plaintiff at Kankakee. The defendant, a common carrier, received the goods at Hamlet, a station on its road, for carriage to Kankakee, another station on its road, and the law implied therefrom a promise by the defendant to the plaintiff safely to carry said goods without delay and deliver the same to the plaintiff at Kankakee. It is this implied promise which is set up in the declaration and established by the proof. The contention that there existed between plaintiff and . defendant an express executory contract for the carriage of the goods from Hamlet to Kankakee, based upon the terms of- the bills of lading, is not tenable and it is upon this contention that the argument that there was a variance between the declaration and the proofs is based. The judgment is upon the admitted facts clearly right and will be affirmed. Affirmed. Mr. Justice Smith took no part in the decision of this case.